In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s request for immediate alternative writ of prohibition,
IT IS ORDERED by the court that the request for immediate alternative writ of prohibition be, and hereby is, granted, effective January 26, 1996, and all proceedings in the trial court in case No. D230590 are stayed, pending final resolution of this cause in this court.
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtJPrac.R. X:
The parties shall file any evidence they intend to present on or before February 15, 1996, unless upon good cause shown, the time is extended by the court; relator shall file his brief within ten days after the filing of evidence; respondent shall file its brief within twenty days after the filing of relator’s brief; and relator may file a reply brief within five days after the filing of respondent’s brief.
Moyer, C.J., Wright and Resnick, JJ., dissent and would dismiss the cause.